Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 7 September 2022.

Drawings
Replacement drawings were received on 7 September 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shallenberger (US 5,816,754) in view of Kuenzel (US 7,296,953).
Regarding claim 1, Shallenberger discloses a deep hole drill 10 (the drilling tool may have a length to diameter ratio of 10) comprising a drill head 14, the drill head having an axis of rotation A, a drilling diameter D and main and secondary cutting edges 45, a rake face 40 being associated with each cutting edge, characterised in that at least one depression 42 is incorporated in the rake face, wherein a narrow strip of the rake face remains between an edge of the depression and a main cutting edge 45 and between the edge of the depression and a secondary cutting edge 47.
Shallenberger discloses the drilling tool may have a length to diameter ratio of 10, but does not disclose that the drilling tool has a length to diameter ratio larger than 10.  Kuenzel teaches the use of a deep hole drill 10 in which the length to diameter ratio is 10 or more for the purpose of drilling very deep holes.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modified the drill of Shallenberger with the higher length to diameter ratio as taught by Kuenzel in order to be able to drill even deeper holes.
Shallenberger does not disclose a cooling channel through which a cooling fluid is adapted to flow.  Kuenzel teaches the use of a deep hole drill 10 that comprises cooling channels 11 that are used for the purpose of providing a cooling fluid to the cutting edges and workpiece during a drilling operation.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modified the drill of Shallenberger with the cooling channels as taught by Kuenzel in order to prevent overheating of the cutting edges and workpiece, thereby improving the life of the drilling tool.
The “characterised in that at least one depression is ground directly in the rake face” limitation in the claims is being treated as a product-by-process limitation and as such does not further limit the claims beyond the structural limitations cited in the claims.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 3, the modified invention of Shallenberger discloses that the deep hole drill 10 is a double-lip drill having two rake faces 40.
Regarding claim 5, the modified invention of Shallenberger discloses that a cross section of the at least one depression 42 in a sectional plane (in the plane as seen in figure 6) which extends orthogonally to the main cutting edge 45 is at least partially curved (see figure 6).
Regarding claim 7, the modified invention of Shallenberger discloses that the at least one depression 42 in a sectional plane (in the plane as seen in figure 6) which extends orthogonally to the main cutting edge 45 has the shape of a circular arc (see figure 6).
Regarding claim 9, the modified invention of Shallenberger discloses that a cross section of the at least one depression 42 in a sectional plane (the plane parallel to face 40) which extends parallel to the main cutting edge 45 is at least partially curved (see figure 4).
Regarding claim 10, the modified invention of Shallenberger discloses that a cross section of the at least one depression 42 in a sectional plane (the plane parallel to face 40) which extends parallel to the main cutting edge 45 is composed of straight and curved portions (see figure 4).
Regarding claim 11, the modified invention of Shallenberger discloses that the at least one depression in a sectional plane (the plane parallel to face 40) which extends parallel to the main cutting edge 45 has the shape of a circular arc (depression 42 has the shape of a circular arc at least at the end portions).
Regarding claim 16, the modified invention of Shallenberger discloses that a depression 42 is assigned to the inner portion of the main cutting edge 45 (see figure 4).
Regarding claim 17, the modified invention of Shallenberger discloses that a depression 42 is assigned to the outer portion of the main cutting edge 45 (see figure 4).

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (US 6,030,155) in view of Kuenzel (US 7,296,953).
Regarding claim 1, Scheer et al. discloses a deep hole drill (various embodiments) comprising a drill head 14, the drill head having an axis of rotation 34, a drilling diameter, a cooling channel 30/32 through which a cooling fluid is adapted to flow, and main 70’/70’’ and secondary cutting edges 70’’’, a rake face 84 being associated with each cutting edge, characterised in that at least one depression 104 is incorporated directly in the rake face (the depressions may be machined directly into the rake face), wherein a narrow strip 80 of the rake face remains between an edge of the depression and the main cutting edge 70’/70’’ and between the edge of the depression and the secondary cutting edge 70’’’ (on cutting crowns 110’/110’’, see figures 8a and 8b).
Scheer et al. discloses the drilling tool is used for creating comparatively deep bores, but does not distinctly disclose that the drilling tool is a deep hole drill with a length to diameter ratio larger than 10.  Kuenzel teaches the use of a deep hole drill 10 in which the length to diameter ratio is 10 or more for the purpose of drilling very deep holes.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modified the drill of Scheer et al. with the higher length to diameter ratio as taught by Kuenzel in order to be able to drill even deeper holes.
The “characterised in that at least one depression is ground directly in the rake face” limitation in the claims is being treated as a product-by-process limitation and as such does not further limit the claims beyond the structural limitations cited in the claims.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 3, the modified invention Scheer et al. discloses that the deep hole drill is a double-lip drill having two rake faces 84.
Regarding claim 4, the modified invention of Scheer et al. discloses that a cross section of the at least one depression in a sectional plane (see figure 9a) which extends orthogonally to the main cutting edge has the shape of an isosceles or non-isosceles triangle (as seen in figure 9a, the depressions 104 essentially have a shape of an uneven triangle in this plane).  Scheer et al. does not disclose that the depressions are fully in the shape of an uneven triangle.  However, it would have been an obvious matter of design choice to make the depressions of whatever form or shape was desired or expedient, in this case in the shape of an uneven triangle with angled corners, for the purpose of providing a desired chip cut and chip flow.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 5, the modified invention Scheer et al. discloses that a cross section of the at least one depression 104 in a sectional plane which extends orthogonally to the main cutting edge 70’/70’’ is at least partially curved (see figures 9a and 9b).
Regarding claim 6, the modified invention Scheer et al. discloses that a cross section of the at least one depression 104 in a sectional plane which extends orthogonally to the main cutting edge 70’/70’’ is composed of straight and curved portions (see figure 9a).
Regarding claim 7, the modified invention Scheer et al. discloses that the at least one depression 104 in a sectional plane which extends orthogonally to the main cutting edge 70’/70’’ has the shape of a circular arc (see figure 9b).
Regarding claim 8, the modified invention Scheer et al. discloses that a cross section of the at least one depression 104 in a sectional plane which extends parallel to the main cutting edge 70’/70’’ has the shape of a rectangle or a trapezoid (see figures 10e-10h).
Regarding claim 9, the modified invention Scheer et al. discloses that a cross section of the at least one depression 104 in a sectional plane which extends parallel to the main cutting edge 70’/70’’ is at least partially curved (see figures 10a-10d).
Regarding claim 10, the modified invention Scheer et al. discloses that a cross section of the at least one depression 104 in a sectional plane which extends parallel to the main cutting edge 70’/70’’ is composed of straight and curved portions (see figure 10b).
Regarding claim 11, the modified invention Scheer et al. discloses that the at least one depression 104 in a sectional plane which extends parallel to the main cutting edge 70’/70’’ has the shape of a circular arc (see figure 10d).

Claims 1, 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzel (US 7,296,953) in view of Shallenberger (US 5,816,754).
Regarding claims 1, 2, and 15, Kuenzel discloses a deep hole drill 10 comprising a drill head 1, the drill head having an axis of rotation, a drilling diameter, a cooling channel 11 through which a cooling fluid is adapted to flow, and main and secondary cutting edges (on cutting plate 5), a rake face (see figures 1 and 4) being associated with each cutting edge characterized in that the deep hole drill is a single-lip drill having a rake face, and characterized in that it comprises a chip divider (see figure 4) which divides the cutting edge into an inner portion and an outer portion.
Kuenzel does not disclose at least one depression is incorporated in the rake face, wherein a narrow strip of the rake face remains between an edge of the depression and a main cutting edge and between the edge of the depression and a secondary cutting edge.  Shallenberger teaches the use of a deep hole drill 10 comprising a drill head 14 having a cutting insert 30 with a first cutting edge 45, a rake face 40 being associated with the cutting edge, and a depression 42 incorporated in the rake face, wherein a narrow strip of the rake face remains between an edge of the depression and a main cutting edge 45 and between the edge of the depression and a secondary cutting edge 47, all for the purpose of providing a mechanism for breaking chips during a drilling operation.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have replaced the cutting insert in the deep hole drill of Kuenzel with the cutting insert having a chip-breaking depression as taught by Shallenberger in order to prevent chips from clogging the drill during a drilling operation.
The “characterised in that at least one depression is ground directly in the rake face” limitation in the claims is being treated as a product-by-process limitation and as such does not further limit the claims beyond the structural limitations cited in the claims.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (US 6,030,155) or Shallenberger (US 5,816,754) in view of Kuenzel (US 7,296,953).
Regarding claims 12 and 13, the modified inventions of Scheer et al. or Shallenberger disclose the invention substantially as claimed, but neither Scheer et al. nor Shallenberger disclose that a distance between an edge of the depression and the main cutting edge is at least 0.05 mm, or that a distance between the edge of the depression and the secondary cutting edge is at least 0.05 mm.  However, it would have been an obvious matter of design choice to have selected the drill to be a desired size for the purpose of drilling a hole of a desired size (noting that a large enough drill would have the required dimensions), because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shallenberger (US 5,816,754) in view of Kuenzel (US 7,296,953) and further in view of Krenzer (US 5,967,710).
Regarding claim 14, Shallenberger discloses the invention substantially as claimed, except Shallenberger does not disclose that two or more depressions are arranged along the main cutting edge.  Krenzer teaches the use of a drill 1 with a cutting insert 3 comprising a cutting edge 8 with a rake face 13 having several chip breaker depressions 14 arranged along the cutting edge for the purpose of providing additional chip breakage during a drilling operation.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the cutting insert of Shallenberger with three chip breakers as taught by Krenzer in order to provide even shorter chips during a drilling operation, thereby further preventing clogging of the drill.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Scheer et al. (US 6,030,155) or Shallenberger (US 5,816,754) in view of Kuenzel (US 7,296,953) and further in view of Krenzer (US 5,873,683).
Regarding claim 18, Scheer et al. or Shallenberger disclose the invention
substantially as claimed, except neither Scheer et al. nor Shallenberger et al. disclose that the drill head is completely or partially provided with a hard material coating.
Krenzer teaches the use of a drilling tool 1 that comprises a chip shaping area 22 that is formed with a hard, wear-resistant material coating for the purpose of improving the wear of the chip shaping area. Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the drill of Scheer et al. or Shallenberger with the hard material coating as taught by
Krenzer in order to improve the wear of the chip-forming devices and/or depressions during drilling operations.

Response to Arguments
Applicant's arguments filed 7 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that Shallenberger does not disclose a deep hole drill, as Shallenberger does not disclose a cooling channel, and Shallenberger discloses cutting inserts.  This is not persuasive because the requirement for a drill to be a deep hole drill is having a length to diameter ratio larger than 10 (as defined by the Cooperative Patent Classification system, “Deep bore holes refer to bore holes that are machined by classical deep hole drilling methods and/or drilling methods with a length-to-diameter ratio larger than 10”).
Applicant argues that Scheer also discloses cutting inserts, which is not persuasive for the same reason above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the depressions of Scheer are not near the main cutting edge and therefore do not contribute to the forming of the chips) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that it is not only a narrow strip of the rake face remaining between the main cutting edge and the edge of the depression.  This is not persuasive because the term narrow has not been further defined by the claim.
Applicant argues that there is no strip of rake face remaining between the edge of the depression and the secondary cutting edge.  This is not persuasive because there are several narrow strips adjacent the depressions 104 of Scheer that are between the depressions and the secondary cutting edge.
For the reasons set forth above, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        11 October 2022